Citation Nr: 1711549	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  98-05 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right buttock and thigh muscle impairment residuals of shell fragment wound (SFW) to muscle groups XIII and XVII.

2.  Entitlement to a rating in excess of 20 percent prior to April 30, 2014, and in excess of 30 percent from April 30, 2014, for right calf muscle impairment residuals of SFW and grafting and lacerations of Achilles tendon to muscle group XI.

3.  Entitlement to a rating in excess of 10 percent prior to April 30, 2014, and in excess of 40 percent from April 30, 2014, for left thigh muscle impairment residuals of SFW to muscle groups XIII and XVII.

4.  Entitlement to a rating in excess of 10 percent for left calf muscle impairment residuals of SFW to muscle group XI.

5.  Entitlement to a rating in excess of 10 percent for left upper extremity muscle impairment residuals of SFW to muscle group VII.

6.  Entitlement to a compensable rating prior to October 23, 2008, and in excess of 30 percent from October 23, 2008, for bilateral upper and lower extremity scar residuals of SFW.

7.  Entitlement to a rating in excess of 10 percent for residuals from fractures of the right foot (right foot disability).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from June 1969 to March 1971, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In connection with this appeal, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) in July 2000.  A transcript of that hearing is of record.  The VLJ who conducted the July 2000 hearing is no longer with the Board.  In February 2004, the Board sent the Veteran a letter informing him of this and asking him if he wished to attend another hearing before a VLJ who would render a determination in his case.  He was further informed that if no response was received that it would be assumed that he did not want another hearing and that a decision on his claim would be made.  No response was received from the Veteran.

In September 2000 and April 2004, the Board remanded the Veteran's claims for further development.  In December 2010, the Board denied the claims, which the Veteran appealed to the United States Court of Appeals for Veterans Claims ("CAVC" or "the Court").  In January 2013, the Court vacated the Board's December 2010 decision denying the claims and remanded the claims to the Board for action consistent with the Court's decision.

In January 2014, the Board remanded the Veteran's claims for further development in compliance with the decision of the Court.  In November 2014, the RO granted increased ratings for portions of the appeal period for the Veteran's left thigh muscle impairment residuals of SFW, right calf muscle impairment residuals of SFW and grafting and lacerations of Achilles tendon, and bilateral upper and lower extremity scar residuals of SFW.  However, these do not constitute a full grant of all benefits possible, and the claims are still before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board is satisfied that there was at the very least substantial compliance with its latest remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDINGS OF FACT

1.  The Veteran's right buttock and thigh muscle impairment residuals of SFW does not result in a moderately severe disability.

2.  Prior to April 30, 2014, the Veteran's right calf muscle impairment residuals of SFW did not result in severe disability.

3.  From April 30, 2014, the Veteran is in receipt of the maximum schedular rating for his right calf muscle impairment residuals of SFW.

4.  The Veteran's left thigh muscle impairment residuals of SFW results in a severe disability.

5.  The Veteran's left calf muscle impairment residuals of SFW does not result in a moderately severe disability.

6.  The Veteran's left upper extremity muscle impairment residuals of SFW does not result in a moderately severe disability.

7.  Prior to October 23, 2008, the Veteran's bilateral upper and lower extremity scars adhered to the skin and covered an area exceeding 39 square centimeters.

8.  From October 23, 2008, the Veteran is in receipt of the maximum schedular rating for his bilateral upper and lower extremity scar residuals of SFW under 38 C.F.R. § 4.118, Diagnostic Code 7804.

9.  The Veteran's right foot disability has not been manifested by symptoms equivalent to a moderately severe foot injury.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for right buttock and thigh muscle impairment residuals of SFW have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.55, 4.56, 4.73, Diagnostic Code 5317 (2016).

2.  Prior to April 30, 2014, the criteria for a rating in excess of 20 percent for right calf muscle impairment residuals of SFW have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.55, 4.56, 4.73, Diagnostic Code 5312 (2016).
3.  From April 30, 2014, the criteria for a rating in excess of 30 percent for right calf muscle impairment residuals of SFW have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.55, 4.56, 4.73, Diagnostic Code 5312 (2016).

4.  The criteria for a 50 percent rating, but no higher, for left thigh muscle impairment residuals of SFW have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. § 4.73, Diagnostic Code 5317 (2016).

5.  The criteria for a rating in excess of 10 percent for left calf muscle impairment residuals of SFW have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.55, 4.56, 4.73, Diagnostic Code 5311 (2016).

6.  The criteria for a rating in excess of 10 percent for left upper extremity muscle impairment residuals of SFW have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.55, 4.56, 4.73, Diagnostic Code 5307 (2016).

7.  The criteria for a rating of 10 percent prior to October 23, 2008, but no higher, for bilateral upper and lower extremity scar residuals of SFW have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7801 (1998).

8.  The criteria for a rating in excess of 30 percent from October 23, 2008, for bilateral upper and lower extremity scar residuals of SFW have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).

9.  The criteria for a rating in excess of 10 percent for a right foot disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5284 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify has been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records and private treatment records have been obtained.  Additionally, the Veteran testified before the Board.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Muscle Group damage is evaluated according to whether the disability occurred in the dominant or non-dominant shoulder, and is categorized as slight, moderate, moderately severe, or severe.  See 38 C.F.R. §§ 4.55, 4.56, and 4.73.  38 C.F.R. § 4.56(c) describes the cardinal signs and symptoms of muscle disability as loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.

A "slight disability" of the muscles involves a simple would of the muscle without debridement or infection.   38 C.F.R. § 4.56(d)(1).

A "moderate disability" of the muscles involves a through-and-through or deep penetrating wound of a relatively short track by a single bullet or small shell or a shrapnel fragment, and the absence of explosive effect of high-velocity missile and of residuals of debridement or of prolonged infection.  There must be evidence of in-service treatment of the wound.  There must be a record in the file of consistent complaint of one or more of the cardinal symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  The objective findings include entrance and, if present, exit scars which are linear or relatively small, and so situated as to indicate a relatively short track of the missile through the muscle tissue, and signs of some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

A "moderately severe" disability of the muscles involves a through-and-through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  There must be evidence in the file showing hospitalization for a prolonged period for treatment of the wound.  There must be a record of consistent complaint of cardinal signs and symptoms of muscle disability, and if present, evidence of inability to keep up with work requirements.  The objective findings include entrance and, if present, exit scars indicating the track of missile through one or more Muscle Groups, indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side, and tests of strength and endurance compared with sound side must demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Finally, a "severe disability" of the muscles involves a through-and-through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  There must be evidence showing hospitalization for a prolonged period for treatment of the wound.  There must also be a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and if present, evidence of inability to keep up with work requirements.  The objective findings include ragged, depressed and adherent scars indicating wide damage to Muscle Groups in missile track, palpation showing loss of deep fascia or muscle substance, or soft flabby muscles in wound area, muscles swelling and hardening abnormally in contraction, and tests of strength, endurance, or coordinated movements compared with the corresponding muscles of uninjured side indicating severe impairment of function.  38 C.F.R. § 4.56(d)(4).

A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).

Right Buttock and Thigh Muscle Impairment Residuals of SFW

The Veteran filed his increased rating claim in February 1999, which was denied by the May 1999 rating decision.  The Veteran asserts he is entitled to a higher rating.

The Veteran's right buttock and thigh muscle impairment residuals of SFW is rated under Diagnostic Code 5311-5317 and has been assigned a 20 percent rating.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  Here, the Veteran's right buttock and thigh muscle impairment residuals of SWF is rated generally under Diagnostic Code 5311 for muscle group XI and more specifically under Diagnostic Code 5317 for muscle group XVII.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  

Under Diagnostic Code 5311, for muscle group XI, a moderate impairment is assigned a 10 percent rating, a moderately severe impairment is assigned a 20 percent rating, and a severe impairment is assigned a 30 percent rating.  38 C.F.R. § 4.73, Diagnostic Code 5317.

Under Diagnostic Code 5313, for muscle group XIII, a moderate impairment is assigned a 10 percent rating, a moderately severe impairment is assigned a 30 percent rating, and a severe impairment is assigned a 40 percent rating.  38 C.F.R. § 4.73, Diagnostic Code 5317.

Under Diagnostic Code 5317, for muscle group XVII, a moderate impairment is assigned a 20 percent rating, a moderately severe impairment is assigned a 40 percent rating, and a severe impairment is assigned a 50 percent rating.  38 C.F.R. § 4.73, Diagnostic Code 5317.

The Veteran was afforded a VA examination in March 1999.  He reported some difficulty in taking care of his household chores.  On examination, he had a right buttock scar with an estimated 10 percent underlying tissue loss.  The examiner indicated that the Veteran had depressed scars.

The Veteran was afforded a VA examination in October 2000.  On examination, he had a good gait with no functional limitation on standing or walking.  The examiner reported there were no constitutional signs of disease.  The examiner reported there was minimal limitation of function due to pain and there was little or no loss of motion due to weakened movement, excess fatigability, or incoordination.

The Veteran was afforded a VA examination in January 2008.  The examiner noted that the injury was a through and through injury that required debridement and hospitalization for three months and nine days.  The examiner indicated there was pain, increased fatigability, and weakness.  However, he retained normal 5/5 strength in his right lower extremity and retained normal muscle function.  The examiner indicated that the Veteran's right buttock and thigh impairment did not affect his usual daily activities.

The Veteran was afforded a VA examination in April 2014 with an October 2014 addendum.  The examiner noted that the injury was a through and through injury.  The examiner indicated that he had occasional muscle weakness and fatigue-pain, but retained normal 5/5 strength.  The examiner indicated that the Veteran's right buttock and thigh muscle impairment residuals of SFW did not impact his ability to work.

The April 2014 examiner indicated that the muscle groups affected by the Veteran's right buttock and thigh muscle impairment residuals of SFW were muscle groups XIII and XVII (which are contemplated by Diagnostic Codes 5313 and 5317, respectively).  However, as Diagnostic Code 5317 assigns higher ratings and is more favorable to the Veteran, his Veteran's right buttock and thigh muscle impairment residuals of SFW will be evaluated under Diagnostic Code 5317. 

The record does not support findings consistent with a moderately severe disability, which is required for the next higher rating.  Both the January 2008 VA examiner and the April 2014 VA examiner indicated that the Veteran's right buttock and thigh muscle impairment residuals of SFW did not affect his usual daily activities or impact his ability to work.  A moderately severe disability of the muscle requires evidence of an inability to keep up with work requirements.  

As such, a rating in excess of 20 percent for the Veteran's right buttock and thigh muscle impairment residuals of SFW is not warranted.  Accordingly, the Veteran's claim is denied.

Right Calf Impairment Residuals of SFW

The Veteran filed his increased rating claim in February 1999, which was denied by the May 1999 rating decision.  In a November 2014 rating decision, the Veteran was granted an increased rating of 30 percent effective April 30, 2014.  The Veteran asserts he is entitled to higher ratings.

The Veteran's right calf muscle impairment residuals of SFW is rated under Diagnostic Code 5311-5312 and has been assigned a 20 percent rating prior to April 30, 2014, and a 30 percent rating from April 30, 2014.

Under both Diagnostic Code 5311, for muscle group XI, and Diagnostic Code 5312, for muscle group XII, a moderate impairment is assigned a moderately severe impairment is assigned a 20 percent rating, and a severe impairment is assigned a (maximum) 30 percent rating.  38 C.F.R. § 4.73, Diagnostic Codes 5311-12.

The Veteran was afforded a VA examination in March 1999.  He reported some difficulty in taking care of his household chores.  On examination, he had a right calf scar.
The Veteran was afforded a VA examination in October 2000.  On examination, he had a good gait with no functional limitation on standing or walking.  The examiner reported there was no constitutional signs of disease.  The examiner reported there was minimal limitation of function due to pain and there was little or no loss of motion due to weakened movement, excess fatigability, or incoordination.

The Veteran was afforded a VA examination in January 2008.  He reported constant pain in his right leg.  The examiner noted that the injury was a through and through injury that required debridement and hospitalization for three months and nine days.  The examiner indicated there was pain, increased fatigability, and weakness.  However, he retained normal 5/5 strength in his right lower extremity and retained normal muscle function.  The examiner indicated that the Veteran's right calf muscle impairment residuals of SFW did not affect his usual daily activities.

The Veteran was afforded a VA examination in April 2014 with an October 2014 addendum.  The examiner noted that the injury was a through and through injury.  The examiner indicated that he had occasional muscle weakness and fatigue-pain, but retained normal 5/5 strength.  However, the Veteran had right calf muscle atrophy.  The examiner indicated that his right calf scar was depressed.  The examiner indicated that the Veteran's right calf muscle impairment residuals of SFW did not impact his ability to work.

The April 2014 examiner indicated that the muscle group affected by the Veteran's right calf muscle impairment residuals of SFW was muscle group XI (which is contemplated by Diagnostic Code 5311).  However, as discussed above, Diagnostic Code 5311 assigns the same ratings as those available under Diagnostic Code 5312, the Veteran's right calf muscle impairment residuals of SFW will be evaluated under Diagnostic Code 5311. 

The record does not support findings consistent with a severe disability prior to April 30, 2014.  The October 2000 examiner indicated that there was minimal limitation of function due to pain and there was little or no loss of motion due to weakened movement, excess fatigability, or incoordination.  The January 2008 VA examiner indicated that the Veteran's right calf muscle impairment residuals of SFW resulted in pain, increased fatigability, and weakness, but did not affect his ability to work.  The Veteran's medical record prior to April 30, 2014, is not consistent with a severe disability.  

As such, a rating in excess of 20 percent for the Veteran's right calf muscle impairment residuals of SFW is not warranted prior to April 30, 2014.  Accordingly, the Veteran's claim is denied.

As of April 30, 2014, the Veteran is in receipt of the maximum schedular rating under Diagnostic Code 5311 for his right calf muscle impairment residuals of SFW.  As such, a rating in excess of 30 percent after April 30, 2014, is not warranted.  Accordingly, the Veteran's claim is denied.

Left Thigh Muscle Impairment Residuals of SFW

The Veteran filed his increased rating claim in February 1999, which was denied by the May 1999 rating decision.  In a November 2014 rating decision, the Veteran was granted an increased rating of 40 percent effective April 30, 2014.  The Veteran asserts he is entitled to higher ratings.

The Veteran's left thigh muscle impairment residuals of SFW is rated under Diagnostic Code 5313 and has been assigned a 10 percent rating prior to April 30, 2014, and a 40 percent rating from April 30, 2014.

Under Diagnostic Code 5313, for muscle group XIII, a moderate impairment is assigned a 10 percent rating, a moderately severe impairment is assigned a 30 percent rating, and a severe impairment is assigned a 40 percent rating.  38 C.F.R. § 4.73, Diagnostic Code 5313.

Under Diagnostic Code 5317, for muscle group XVII, a moderate impairment is assigned a 20 percent rating, a moderately severe impairment is assigned a 40 percent rating, and a severe impairment is assigned a (maximum) 50 percent rating.  38 C.F.R. § 4.73, Diagnostic Code 5317.

The Veteran was afforded a VA examination in March 1999.  He reported some difficulty in taking care of his household chores.  On examination, he reported that he had daily radiating pain from the left buttock into the foot.  The examiner indicated that the Veteran had depressed scars.  The examiner estimated a 60 percent underlying tissue loss in the left thigh.

The Veteran was afforded a VA examination in October 2000.  On examination, he had a good gait with no functional limitation on standing or walking.  The examiner reported there was no constitutional signs of disease.  The examiner reported there was minimal limitation of function due to pain and there was little or no loss of motion due to weakened movement, excess fatigability, or incoordination.

The Veteran was afforded a VA examination in January 2008.  He reported constant pain in his left leg.  The examiner noted that the injury was a through and through injury that required debridement and hospitalization for three months and nine days.  The examiner indicated there was pain, increased fatigability, and weakness.  However, he retained normal 5/5 strength in his left lower extremity and retained normal muscle function.  The examiner indicated that the Veteran's left thigh muscle impairment residuals of SFW did not affect his usual daily activities.

The Veteran was afforded a VA examination in April 2014 with an October 2014 addendum.  The examiner noted that the injury was a through and through injury.  The examiner indicated that he had occasional muscle weakness and fatigue-pain, but retained normal 5/5 strength.  The examiner indicated that his left thigh scar was ragged, depressed, and adherent.  The examiner indicated that the Veteran's left thigh muscle impairment residuals of SFW did not impact his ability to work.

The April 2014 examiner indicated that the muscle group affected by the Veteran's left thigh muscle impairment residuals of SFW were muscle groups XIII and XVII (which are contemplated by Diagnostic Codes 5313 and 5317, respectively).  Diagnostic Code 5317 is therefore more favorable to the Veteran and will be used to evaluate his left thigh muscle impairment residuals of SFW. 

The record shows findings consistent with a severe disability prior to April 30, 2014.  The March 1999 examiner indicated that there was an estimated 60 percent underlying tissue loss in the left thigh, which is consistent with a severe disability.  As such, a 50 percent rating is assigned prior to April 30, 2014; this is the maximum rating available under Diagnostic Code 5317.

From April 30, 2014, Diagnostic Code 5317 is more favorable to the Veteran, and therefore, he also is entitled to a 50 percent rating from April 30, 2014.

As such, the Veteran is entitled to a 50 percent rating under Diagnostic Code 5317 during the entire period on appeal, and the Veteran's claim is granted.

Left Calf Muscle Impairment Residuals of SFW

The Veteran filed his increased rating claim in February 1999, which was denied by the May 1999 rating decision.  The Veteran asserts he is entitled to a higher rating.

The Veteran's left calf impairment residuals of SFW is rated under Diagnostic Code 5311 and has been assigned a 10 percent rating.

Under Diagnostic Code 5311, for muscle group XI, a moderate impairment is assigned a 10 percent rating, a moderately severe impairment is assigned a 20 percent rating, and a severe impairment is assigned a 30 percent rating.  38 C.F.R. § 4.73, Diagnostic Code 5311.

The Veteran was afforded a VA examination in March 1999.  He reported some difficulty in taking care of his household chores.  He also reported pain in his left lower leg.

The Veteran was afforded a VA examination in October 2000.  On examination, he had a good gait with no functional limitation on standing or walking.  The examiner reported there was no constitutional signs of disease.  The examiner reported there was minimal limitation of function due to pain and there was little or no loss of motion due to weakened movement, excess fatigability, or incoordination.
The Veteran was afforded a VA examination in January 2008.  He reported constant pain in his left leg.  The examiner noted that the injury was a through and through injury that required debridement and hospitalization for three months and nine days.  The examiner indicated there was pain, increased fatigability, and weakness.  However, he retained normal 5/5 strength in his left lower extremity and retained normal muscle function.  The examiner indicated that the Veteran's left calf muscle impairment residuals of SFW did not affect his usual daily activities.

The Veteran was afforded a VA examination in April 2014 with an October 2014 addendum.  The examiner noted that the injury was a through and through injury.  The examiner indicated that he had occasional muscle weakness and fatigue-pain, but retained normal 5/5 strength.  The examiner indicated that the Veteran's left calf muscle impairment residuals of SFW did not impact his ability to work.

The April 2014 examiner indicated that the muscle group affected by the Veteran's left calf muscle impairment residuals of SFW was muscle groups XI.

The record does not support findings consistent with a moderately severe disability.  The October 2000 examiner indicated that there was minimal limitation of function due to pain and there was little or no loss of motion due to weakened movement, excess fatigability, or incoordination.  The January 2008 VA examiner indicated that the Veteran's left calf muscle impairment residuals of SFW resulted in pain, increased fatigability, and weakness, but did not affect his ability to work.  The Veteran's medical records are not consistent with a moderately severe disability.  

As such, a rating in excess of 10 percent for the Veteran's left calf muscle impairment residuals of SFW is not warranted.  Accordingly, the Veteran's claim is denied.

Left Upper Extremity Muscle Impairment Residuals of SFW

The Veteran filed his increased rating claim in February 1999, which was denied by the May 1999 rating decision.  The Veteran asserts he is entitled to a higher rating.

The Veteran's left upper extremity impairment residuals of SFW is rated under Diagnostic Code 5307 and has been assigned a 10 percent rating.  The Veteran is right handed.

Under Diagnostic Code 5307, for muscle group VII, a moderate impairment of the nondominant arm is assigned a 10 percent rating, a moderately severe impairment is assigned a 20 percent rating, and a severe impairment is assigned a 30 percent rating.  38 C.F.R. § 4.73, Diagnostic Code 5307.

The Veteran was afforded a VA examination in March 1999.  He reported some difficulty in taking care of his household chores.  On examination, he had a left forearm scar.

The Veteran was afforded a VA examination in October 2000.  On examination, his left forearm scar was again noted.  The examiner reported there was no constitutional signs of disease.  The examiner reported there was minimal limitation of function due to pain and there was little or no loss of motion due to weakened movement, excess fatigability, or incoordination.

The Veteran was afforded a VA examination in January 2008.  The examiner noted that the injury was not a through and through injury, but required debridement and hospitalization for three months and nine days.  The examiner indicated there was no pain, but he had increased fatigability and weakness.  He retained normal 5/5 strength in his left upper extremity and retained normal muscle function.  The examiner indicated that the Veteran's left upper extremity impairment residuals of SFW did not affect his usual daily activities.

The Veteran was afforded a VA examination in April 2014 with an October 2014 addendum.  The Veteran retained normal 5/5 strength.  The examiner indicated that the Veteran's left upper extremity muscle impairment residuals of SFW did not impact his ability to work.

The April 2014 examiner indicated that the muscle group affected by the Veteran's left upper extremity residuals of SFW was muscle group VII (which is contemplated by Diagnostic Code 5307).

The record does not support findings consistent with a moderately severe disability.  The March 1999 and October 2000 examiners only indicated that there was a left forearm scar, and the October 2000 examiner reported that there was minimal limitation of function due to pain and there was little or no loss of motion due to weakened movement, excess fatigability, or incoordination.  The January 2008 VA examiner indicated that the Veteran's left upper extremity muscle impairment residuals of SFW did not result in pain, but the Veteran had increased fatigability  and weakness.  The January 2008 VA examiner also indicated that the Veteran's left upper extremity muscle impairment residuals of SFW did not affect his ability to work.  The April 2014 VA examiner indicated that the Veteran's left upper extremity muscle impairment residuals of SFW did not impact his ability to work.  The Veteran's medical records are not consistent with a moderately severe disability.  

As such, a rating in excess of 10 percent for the Veteran's left upper extremity muscle impairment residuals of SFW is not warranted.  Accordingly, the Veteran's claim is denied.

Bilateral Upper and Lower Extremity Scar Residuals of SFW

The Veteran filed his increased rating claim in February 1999, which was denied by the May 1999 rating decision.  The Veteran asserts he is entitled to a higher rating.

During the course of the Veteran's appeal, on September 23, 2008, VA amended the criteria for evaluating scars.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  However, the amendments specifically provide that the revised regulations are only effective for claims filed on or after October 23, 2008, unless a claimant requests consideration under the amended criteria.

The Veteran's bilateral upper and lower extremity scar residuals of SFW were granted an increased rating of 30 percent, the maximum rating, effective October 23, 2008, the date the amended criteria.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (a maximum 30 percent rating is assigned for five or more scars that are unstable or painful).  As such, the period prior to October 23, 2008, will be evaluated under the previous criteria.

Under the previous version of Diagnostic Code 7805, other scars are rated on limitation of function of affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (1998).  Alternatively, a compensable rating may be assigned under several other Diagnostic Codes.  For scars that do not affect the head, face or neck, a 10 percent rating may be assigned if a scar is: 1) deep or causes limitation of motion, and covers an area exceeding 6 square inches (39 sq. cm.), (a deep scar is one associated with underlying soft tissue damage) (38 C.F.R. § 4.118, Diagnostic Code 7801); 2) superficial (meaning that it is not associated with underlying soft tissue damage), does not cause limitation of motion, and covers an area of at least 144 square inches (929 sq. cm), (38 C.F.R. § 4.118, Diagnostic Code 7802); or 3) superficial and either unstable (meaning that for any reason, there is frequent loss of covering of skin over the scar) or painful on examination (38 C.F.R. § 4.118, Diagnostic Codes 7803-04).

The Veteran was afforded a VA examination in March 1999.  He had a right medial heal scar measuring 1.5 by .5 centimeters, a right posterior leg scar measuring 12 by 10 centimeters, a right buttock scar measuring 10 by 5 centimeters, a left posterior thigh scar measuring 20 by 7 centimeters, a left forearm scar measuring 13 by 1 centimeters, a left posterior knee scar measuring 1 by 1 centimeters, and left posterior leg scars measuring 15.2 centimeters and 3 by 1 centimeters.  The examiner reported that the scars were not tender and did not restrict joint motion.  The examiner reported that there were no ulcerations or breakdown of the skin, no inflammation, no edema, and no keloid formation, but most of the scars were disfiguring in appearance and the larger scars were depressed.  However, the examiner reported that there was minimal limitation of function by scar formation.

The Veteran was afforded a VA examination in October 2000.  The examiner reported that there was minimal limitation of function with little or no loss of motion.

The Veteran was afforded a VA examination in January 2008.  The Veteran reported decreased sensation and increased sensitivity over the lower extremity scar sites.  He had normal strength and reflexes, but decreased sensation on the thigh and calf scars bilaterally, for which the Veteran was granted service-connection for neuropathy of the bilateral lower extremities.  His left forearm, right lower extremity, and right calf scars were not tenderness and resulted in no limitation of motion, soft tissue damage, or skin ulceration or breakdown over the scar.  His left calf scars were tender, but had no adherence to underlying tissue and resulted in no limitation of motion, underlying soft tissue damage, or skin ulceration or breakdown over the scar.  His left lower extremity scar was just under the buttock measuring 19 by 25 centimeters.  This scar was tender, adhered to underlying tissue, and had underlying soft tissue damage, but resulted in no limitation of motion or skin ulcerations or breakdown over the scar.  His right lower extremity scar in the mid to upper calf with depression of the tissue measured 13 by 13 centimeters.  This scar was tender, adhered to underlying tissue, and had underlying soft tissue damage, but resulted in no limitation of motion or skin ulcerations or breakdown over the scar.

Prior to October 23, 2008, the Veteran had left lower extremity and right lower extremity scars that adhered to the skin and covered an area exceeding 39 square centimeters.  As such, he was entitled to a 10 percent rating under the previous Diagnostic Code 7801, and the Veteran's claim is granted.

From October 23, 2009, the Veteran is in receipt of the maximum schedular rating under Diagnostic Code 7804 for his bilateral upper and lower extremity scar residuals of SFW.  As such, a rating in excess of 30 percent from October 23, 2009, is not warranted.  Accordingly, the Veteran's claim is denied.



Right Foot Disability

The Veteran filed his increased rating claim in February 1999, which was denied by the May 1999 rating decision.  The Veteran asserts he is entitled to a higher rating.

The Veteran's right foot disability is rated under Diagnostic Code 5284 and has been assigned a 10 percent rating.

Under Diagnostic Code 5284 for other foot injuries, a 10 percent rating is assigned for "moderate" injuries, a 20 percent rating is assigned for "moderately severe" injuries, a 30 percent rating is assigned for "severe" foot injuries, and a 40 percent rating is assigned for actual loss of the foot.  38 C.F.R. § 4.71a.

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Diagnostic Code 5276 evaluates pes planus, Diagnostic Code 5277 evaluates weak foot, Diagnostic Code 5278 evaluates pes cavus, Diagnostic Code 5279 evaluates metatarsalgia (Morton's disease), Diagnostic Code 5280 evaluates hallux valgus, Diagnostic Code 5281 evaluates hallux rigidus, Diagnostic Code 5282 evaluates hammer toe, and Diagnostic Code 5283 evaluates malunion or nonunion of the tarsal or metatarsal bones.  The record shows that the Veteran does not have any of these disabilities.  Therefore, Diagnostic Codes 5276, 5277, 5278, 5279, 5280, 5281, 5282, and 5283 are not applicable and will not be discussed further.

The Veteran was afforded a VA examination in October 2000.  He reported that the weather affected his right foot and that he had about a 15 percent impairment during flare-ups.  On examination, he had a good gait.  The examiner noted that there seemed to be no functional limitations on standing or walking.  The examiner reported that there was limitation of function due to pain, which was minimal.

The Veteran was afforded a VA examination in January 2008.  He reported progressively worsening right foot pain.  He reported pain, swelling, stiffness, fatigability, and lack of endurance when standing and walking.  He reported that he was unable to stand more than a few minutes or walk more than a few yards.  On examination, he had an antalgic gait and right foot tenderness.  The examiner reported that the Veteran would have fatigue and pain after a day of use.

The Veteran was afforded a VA examination in April 2014.  He reported chronic right foot pain.  He reported having flare-ups weekly that last up to 15 minutes.  He reported that during flare-ups he had more pain and he needed to walk around.  On examination, there was no pain.  The examiner indicated that there was no functional loss.  The examiner indicated that repeated use did not result in pain, weakness, fatigability, or incoordination, but the Veteran reported that he had redness and swelling.  A right foot x-ray showed minimal degenerative changes at the right great toe and mild deformity of the third toe.

As such, the Veteran's medical records do not show he has a moderately severe foot injury, which is consistent with a 20 percent rating.  His right foot disability was found to be moderate.  Objective medical evidence showed minimal to mild findings.  As such, a rating in excess of 10 percent under Diagnostic Code 5284 is not warranted.

The Board is sympathetic to the concerns that have been voiced, and notes that the Veteran's right foot disability undoubtedly causes him some difficulty.  However, the record contains no evidence showing that his right foot disability rises to the level of assignment of a higher rating.  The rating schedule was created as a guide to evaluating disability resulting from all types of diseases and injuries encountered, and the percentage ratings that are assigned represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 

The Veteran has not specifically identified any right foot disability symptoms which would merit a higher schedular rating.  Rather, the right foot disability symptoms that have been described, which are mainly pain and being unable to stand or walk for a long duration, are consistent with the assigned 10 percent rating.

Accordingly, a rating in excess of 10 percent for a right foot disability is not warranted, and the Veteran's claim is denied.

Extraschedular Considerations

38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).


ORDER

A rating in excess of 20 percent for right buttock and thigh muscle impairment residuals of SFW is denied.

A rating in excess of 20 percent prior to April 30, 2014, and in excess of 30 percent from April 30, 2014, for right calf muscle impairment residuals of SFW is denied.

A rating of 50 percent for left thigh muscle impairment residuals of SFW is granted, subject to the provision governing the award of monetary benefits.

A rating in excess of 10 percent for left calf muscle impairment residuals of SFW is denied.

A rating in excess of 10 percent for left upper extremity muscle impairment residuals of SFW is denied.

Prior to October 23, 2008, a 10 percent rating, but no higher, for bilateral upper and lower extremity scar residuals of SFW is granted, subject to the provision governing the award of monetary benefits.

From October 23, 2008, a rating in excess of 30 percent for bilateral upper and lower extremity scar residuals of SFW is denied.

A rating in excess of 10 percent for a right foot disability is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


